ORDER
PER CURIAM.
This is a dissolution of marriage case. Husband contests the disparity in the amount of marital property awarded to wife in addition to $350.00 per month maintenance, $250.00 in child support and $750.00 in attorney’s fees, claiming the trial court abused its discretion in ordering these amounts. We find there was sufficient competent evidence in the record to support the trial court’s decision, that it was not against the weight of the evidence and that it did not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would be of no precedential value and the award is affirmed pursuant to Rule 84.16(b), V.A.M.R.